Exhibit 10.12

SEVENTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of March 1, 2000, by and between 60 EAST 42ND ST. ASSOCIATES,
a co-partnership having its office at 60 East 42nd Street, New York, New York
10165 (hereinafter called “Landlord”), and LINCOLN BUILDING ASSOCIATES, a
co-partnership having its office at 60 East 42nd Street, New York, New York
10165 (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, the parties are respectively the current landlord and tenant under that
certain lease dated October 1, 1958, as modified by agreements dated January 1,
1964, as of January 1, 1977, as of April 1, 1979, as of April 1, 1981, as of
April 1, 1982 and as of October 1, 1987 (the “Lease”), covering premises known
as and by the street numbers 60 East 42nd Street and 301 Madison Avenue, New
York, New York (the “Building”); and

WHEREAS, a modernization program is necessary to maintain the competitive
position of the Building; and

WHEREAS, Landlord is willing to make funds available for improvements required
by such program, and Tenant is willing to apply such funds, as agent for
Landlord, to the making of such improvements, and to apply additional funds from
the operation of the Building to pay for the balance of the costs of such
improvements; and

WHEREAS, Landlord and Tenant desire to modify the Lease as hereinafter set
forth.

NOW, THEREFORE, in consideration of mutual covenants herein contained, the
parties hereto, intending to be bound, hereby agree as follows:

1. Landlord and Tenant agree that improvements substantially as shown on Exhibit
A attached hereto and made a part hereof constitute the modernization program
(the “Improvement Program”) referred to herein and shall be substantially made
to the demised premises. All work performed by Tenant in furtherance of the
Improvement Program shall be done as agent for Landlord and for the account of
Landlord, and when completed, shall become the property of Landlord.

2. Landlord agrees to obtain a loan in the amount of $27,979,186.47 secured by a
second mortgage (the “Second Mortgage”) on the demised premises. Pursuant to the
terms of the Second Mortgage, loan proceeds shall be advanced in stages.
Advances of loan proceeds shall be deposited by Landlord in an interest-bearing
money market or similar account and disbursed to Tenant upon submission of
documents reasonably required by Landlord. For purposes of determining
Additional Rent and Further Additional Rent, all interest earned on amounts so
held by Landlord and disbursed to Tenant shall be treated as income of Tenant.
In the event that the Second Mortgage proceeds are insufficient to pay for the
entire cost of the Improvement Program, Tenant agrees the pay for the balance of
such costs.

 

48130.1



--------------------------------------------------------------------------------

3. Paragraph 2A(ii) of the Lease is hereby deleted in its entirety and replaced
by the following:

“(ii) Commencing on March 1, 2000, Tenant covenants to pay, in advance, on the
first day of each month during the term of this Lease and any renewal term of
this Lease, a basic rent (hereinafter called “Basic Rent”) at an annual rate
equal to (i) $24,000 plus (ii) the constant installment payments of interest and
amortization (excluding any balloon principal payment due at maturity) payable
during such year under all mortgages to which this Lease is subordinate pursuant
to Paragraph 30 hereof. The Basic Rent shall be adjusted on a dollar-for-dollar
basis by changes in the annual debt service on such mortgages. It is further
understood and agreed that the amount of Basic Rent shall be adjusted upon a
refinancing of any Mortgage (as defined in Paragraph 30), subject to and in
accordance with the provisions of Paragraph 30.”

4. Paragraph 13 of the Lease is hereby deleted in its entirety and replaced by
the following:

“13. Tenant agrees that its rights hereunder are subordinate to:

 

  (i) the mortgage(s) presently encumbering the demised premises; and

 

  (ii) any future mortgages placed on the demised premises provided that (a) the
aggregate principal balance of all mortgages now or hereafter placed on the
demised premises does not exceed $40,000,000 plus refinancing costs, (b) such
new mortgages are made by an institutional lender on a non-recourse basis and
(c) the proceeds of the loan(s) secured by any new mortgage(s) are (i) used to
refinance the then existing mortgage(s) on the demised premises, (ii) pay
refinancing costs in connection therewith and/or (iii) building improvements in
connection with the demised premises.

(Each mortgage to which Tenant’s rights hereunder are subordinate is hereinafter
a “Permitted Mortgage”). Tenant agrees to execute, upon demand, any documents
required to evidence such subordination. Tenant further agrees that it will not
do or suffer to be done any act upon the demised premises which will violate any
of the terms of any Permitted Mortgage or the obligations secured thereby.”

 

- 2 -

48130.1



--------------------------------------------------------------------------------

5. Subject to the provisions of Paragraph 2 hereof, any costs, fees and expenses
incurred in connection with the execution of this Agreement or the completion of
the transactions contemplated herein, shall be paid from proceeds advanced under
the Second Mortgage. Any such costs, fees, and expenses paid by Tenant from
sources other than the loan secured by the Second Mortgage may be deducted in
the year expended in calculating Tenant’s net income for purposes of determining
Additional Rent and Further Additional Rent under the Lease.

6. Paragraph 30 of the Lease is hereby deleted in its entirety and replaced by
the following:

“30. For the purpose of this Paragraph 30, the term “Mortgage” shall mean any
fee mortgage to which the Lease is subordinate under the provisions of Paragraph
13 of this Lease, and the term ‘refinancing’ shall include any consolidation,
modification, renewal, extension or replacement thereof. In the event that there
shall be one or more refinancings of any Mortgage or in the event that the
monthly debt service payments under any Mortgage shall be adjusted pursuant to
the terms thereof, the annual Basic Rent will be modified to equal to the sum of
TWENTY-FOUR THOUSAND DOLLARS ($24,000.00) plus an amount equal to the constant
installment payments for interest and amortization (not including any balloon
principal payment due at maturity) required annually under all Mortgages.”

7. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Lease.

8. Except as herein modified and as otherwise agreed between Landlord and
Tenant, the Lease shall remain in full force and effect, and the parties hereby
ratify and confirm all of the other terms, covenants and conditions thereof.

9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

 

- 3 -

48130.1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord: 60 EAST 42ND ST. ASSOCIATES By:  

/s/ Thomas N. Keltner, Jr.

  Name: Thomas N. Keltner, Jr.   Title:   Partner Tenant: LINCOLN BUILDING
ASSOCIATES By:  

/s/ Peter L. Malkin

  Name: Peter L. Malkin   Title:   Partner

 

- 4 -

48130.1



--------------------------------------------------------------------------------

Exhibit A

Lincoln Building – 60 East 42nd Street

Building Improvement Program

 

Project/Item

   Budget  

Elevator system modernization

   $ 2,800,000   

Elevator cab replacement

     625,000   

New concierge desk

     285,000   

Public corridors and elevator lobbies upgrades

     4,234,000   

New public bathrooms

     3,196,000   

Lobby retail arcade upgrades, new awning & displays

     95,000   

Façade renovation

     750,000   

New marketing center

     500,000   

New conference center

     300,000   

Law library upgrades

     375,000   

New cardkey & security system

     130,000   

Roof & parapet replacements

     1,545,000   

Water riser replacement

     2,353,000   

New stairwell lighting & signage

     150,000   

Misc. electrical & mechanical system upgrades

     685,000   

Window replacement

     4,000,000   

HVAC in corridors

     3,000,000   

Misc. HVAC upgrades

     290,000   

ACM abatement and re-insulation

     621,000   

Misc. plumbing upgrades

     205,000   

Class “E” upgrade

     150,000   

Mortgage taxes and loan soft costs

     1,115,000   

Contingency

     500,000      

 

 

 

Total

   $ 27,904,000   

 

- 5 -

48130.1